DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/18/2022 has been entered. Claims 1-2, 4-10, and 21 are currently being examined. Applicant’s amendments to the claims have overcome the objections to the specification and claims previously set forth in the Non-Final Office Action mailed 01/06/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Regarding claim 21, the term “self-contained switch device” is not mentioned in the specification. This term has an ambiguous meaning which is not defined or described in the specification. For purposes of examination, the term “self-contained switch device” is interpreted as a result of the limitation “an enclosure including a top portion and a bottom portion, wherein the top portion and the bottom portion are configured to enclose…”, such that a device with the claimed enclosure is a self-contained switch device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over over Los (US 20140076704 A1), hereinafter referred to as “Los”, in view of Weber et al. (US 20110255260 A1), hereinafter referred to as “Weber”, and further in view Chen et al. (CN102665378A), hereinafter referred to as “Chen”.
Regarding claim 1, Los teaches a device comprising: a chassis (fig. 6, element 306; para. [0035]) having a top and a bottom; a first laser direct structuring-fabricated (LDS) trace (fig. 6, element 330 – top trace, as shown in annotated fig. 6 below; para. [0036]); a second LDS trace (fig. 6, element 330 – middle trace, as shown in annotated fig. 6 below; para. [0036]); and a button (fig. 6, element 310; para. [0033]) connected to: the first LDS trace (fig. 6); and the top of the chassis (fig. 6, element 306), wherein the button (fig. 6, element 310) is configured to: contact the second LDS trace (fig. 6, element 330) when the button (fig. 6, element 310) is depressed; and complete a circuit between the first LDS trace (fig. 6, element 330) and the second LDS trace (fig. 6, element 330) upon contact (para. [0044]).  
Los does not teach at least one antenna affixed to the top of the chassis.
Weber teaches at least one antenna (fig. 22, element 7238; para. [0207])) affixed to the top of the chassis (fig. 22, element 7240; para. [0207],[0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los to include an antenna, as described in Weber. The device described in Los is a portable electronic device (Los, para. [0003]), which necessitates the use of antennas. Attaching an antenna to the chassis conserves space in the device (Weber, para. [0202]).

Chen teaches the first LDS trace (fig. 2B as annotated below, element 12a; para. [0046], [0049], [0050]) and the second LDS trace (fig. 2B as annotated below, element 12b; para. [0046], [0049], [0050]) extend from the top of the chassis (fig. 2B as annotated below, element 14; para. [0046] “plastic part”) to the bottom of the chassis (fig. 2B as annotated below, element 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Los and Weber with the first LDS trace and the second LDS trace extend from the top of the chassis to the bottom of the chassis, as described in Chen. Doing so allows for connecting traces from the top to the bottom of the chassis (Chen, para. [0006]). Furthermore, the device shown in fig. 6 of Los connects the LDS traces (fig. 6, elements 330) to the circuit board (fig. 6, element 301; para. [0039]) by going around the chassis (fig. 6, element 306) with conductive traces (fig. 6, element 332) extending around the chassis (fig. 6, element 306) and along a flexible finger (fig. 6, element 326; para. [0039]), which connects to the circuit board (fig. 6, element 301). Extending the first LDS trace and the second LDS trace from the top to the bottom of the chassis is an alternate way to connect the first and second LDS traces to the circuit board. Connecting these elements through the chassis allows for elimination of the flexible finger. This is beneficial for reducing the amount of parts in the device and ease of manufacturing.
It is noted that this claim is drawn towards a product-by-process, wherein the process is LDS. See MPEP 2113, section I:
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

    PNG
    media_image1.png
    319
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    171
    517
    media_image2.png
    Greyscale

Regarding claim 2, Los does not teach the chassis is an antenna chassis.  
Weber teaches the chassis (fig. 22, element 7240) is an antenna chassis (fig. 22, element 7240; para. [0207],[0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los such that the chassis is an antenna chassis, as described in Weber. Doing so allows for forming an antenna on the chassis, thereby conserving space in the device (Weber, para. [0202]).
Regarding claim 4, Los teaches the button (fig. 6, element 310) is a dome switch (para. [0033]).  
Regarding claim 5, Los does not teach the at least one antenna is configured to receive at least one of GPS, cellular, and BLUETOOTH® data.  
Weber teaches the antenna (fig. 22, element 7238) is configured to receive at least one of GPS, cellular, and Bluetooth data (para. [0067], [0104], [0193],[0201]).  
Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing the ability to receive at least one of GPS, cellular, and Bluetooth data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los to include an antenna configured to receive at least one of GPS, cellular, and Bluetooth data, as described in Weber. Doing so enables various communication modes (Weber, para. [0067]).
Regarding claim 6, Los teaches the chassis (fig. 6, element 306) comprises a thermoplastic substrate (para. [0035]).  
Regarding claim 7, Los does not teach a plurality of antennae attached to the chassis.
Weber teaches a plurality of antennae (fig. 22, elements 7238 and 7232; para. [0204]) attached to the chassis (fig. 22, element 7240).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los to include a plurality of antennas, as described in Weber. Doing so allows for conserving space in the device (Weber, para. [0204]).
Regarding claim 10, Los teaches at least one LDS trace (fig. 6, element 330) comprises at least one of copper, nickel, gold, or any combination thereof (para. [0036]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Los modified by Weber and Chen, as applied to claims 1 and 7 above, and further in view of Albers et al. (US 20160358897 A1), hereinafter referred to as “Albers”.
Regarding claim 8, Weber teaches the plurality of antennae (fig. 22, elements 7232 and 7238) are formed on the chassis (fig. 22, element 7240).
The combination of Los, Weber, and Chen, as modified, does not teach the plurality of antennae are sintered to the chassis.
Albers teaches the plurality of antennae (para. [0027] – “three-dimensional additive process …is used to generate passive structures”, “Examples of a passive component or structure include…an antenna”) are sintered to the chassis (para. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Los, Weber, and Chen, such that the plurality of antennae described in Weber are sintered to the chassis, as described in Albers. Doing so allows for creating simple or complex three-dimensional structures and improve the electrical properties of the antennae (Albers, para. [0027]).
It is noted that this claim is drawn towards a product-by-process, wherein the process is sintering. See MPEP 2113, section I:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Los modified by Weber and Chen, as applied to claim 1 above, and further in view of Kerselaers et al. (US 20180261914 A1), hereinafter referred to as Kerselaers.
Regarding claim 9, Los teaches a battery (fig. 1, element 142; para. [0023]) and a printed circuit board (fig. 12, element 1206; para. [0057]).
The combination of Los, Weber, and Chen, as modified, does not teach the battery is coupled to the bottom of the chassis and the printed circuit board is coupled to the battery.  
Kerselaers teaches the battery (fig. 5, element 502; para. [0071]) is coupled to the bottom of the chassis (fig. 5, element 508; para. [0071]) and the printed circuit board (fig. 5, element 510; para. [0071]) is coupled to the battery (fig. 5, element 502).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of devices described in Los, Weber, and Chen, such that the battery is coupled to the bottom of the chassis and the printed circuit board is coupled to the battery.  Doing so allows for providing power to the device elements.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Los (US 20140076704 A1), hereinafter referred to as “Los”, in view of Weber et al. (US 20110255260 A1), hereinafter referred to as “Weber”.
Regarding claim 21, Los teaches a self-contained switch device comprising: an enclosure (fig. 2, element 204; para. [0029]) including a top portion (fig. 2, element 210; para. [0029]) and 
Los does not teach at least one antenna affixed to the top of the chassis.
Weber teaches at least one antenna (fig. 22, element 7238; para. [0207])) affixed to the top of the chassis (fig. 22, element 7240; para. [0207],[0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Los to include an antenna, as described in Weber. The device described in Los is a portable electronic device (Los, para. [0003]), which necessitates the use of antennas. Attaching an antenna to the chassis conserves space in the device (Weber, para. [0202]).

Response to Arguments
Applicant’s argument filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
The dependent claims are also rejected as explained above. 
Regarding new independent claim 21, Applicant states that no new matter is presented. Support is found for “an enclosure including a top portion and a bottom portion, wherein the top portion and the bottom portion are configured to enclose” but support is not found for “a self-contained switch device”. Furthermore, Applicant argues that the applied references fail to disclose these features. The examiner respectfully disagrees. Los teaches an enclosure 204 with top portion 210 and bottom portion 212. Regarding the limitation “self-contained switch device”, this is interpreted as a result of the described enclosure since it is not defined in the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi, can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        




/Leah Rosenberg/
Examiner, Art Unit 2845
02/10/2022